              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00105-MR


JOHN DOE,                        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                    ORDER
                                 )
                                 )
LEES-McRAE COLLEGE, et al.,      )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s “Motion to Dismiss

Defendant’s Counterclaim” [Doc. 47]; and the “Plaintiff’s Motion to Strike or

Alternatively for Leave to Respond to Answer” (“Plaintiff’s First Motion to

Strike”) [Doc. 49].

      “‘[A]n amended pleading ordinarily supersedes the original and renders

it of no legal effect.’” Young v. City of Mount Rainier, 238 F.3d 567, 572 (4th

Cir. 2001) (quoting In re Crysen/Montenay Energy Co., 226 F.3d 160, 162

(2d Cir. 2000)). Therefore, a plaintiff’s earlier motion to dismiss or strike

becomes moot when a defendant files a subsequent answer and

counterclaim. Equi-Tech Labs, Inc. v. J. Mitton & Assocs., No. 3:10-cv-165,

2011 WL 2604827, at *2 (W.D.N.C. June 30, 2011) (first citing Pure Country,
Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002); then citing

Standard Chlorine of Del., Inc. v. Sinibaldi, 821 F. Supp. 232, 239-40 (D. Del.

1992)) (“Since the original answer is no longer in effect, Plaintiff's Motion to

Dismiss and Strike the original answer is now moot.”).

       In this case, the Plaintiff filed the Motion to Dismiss Defendant’s

Counterclaim on April 26, 2021. [Doc. 47]. The Plaintiff filed the First Motion

to Strike the Answer on May 1, 2021. [Doc. 49]. On May 10, 2021, LMC filed

its First Amended Answer and Amended Counterclaim. [Doc. 52].1 As the

First Amended Answer and Amended Counterclaim supersede all earlier

answers and counterclaims, the Plaintiff’s Motion to Dismiss the

Counterclaim [Doc. 47] and the Plaintiff’s First Motion to Strike [Doc. 49], are

rendered moot. Young, 238 F.3d at 572.

                                         ORDER

       IT IS THEREFORE ORDERED, “Motion to Dismiss Defendant’s

Counterclaim” [Doc. 47]; and the “Plaintiff’s Motion to Strike or Alternatively

for Leave to Respond to Answer” [Doc. 49] are DENIED AS MOOT.
                                           Signed: June 29, 2021
       IT IS SO ORDERED.




1The Plaintiff subsequently filed a “Motion to Strike or Alternatively for Leave to
Respond to, Amended Answer.” [Doc. 52].
                                             2
